       Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 1 of 41

   1    XAVIER BECERRA, State Bar No. 118517
        Attorney General of California ·
  2     KRISTINM. DAILY, State Bar No. 186103
        Supervising Deputy Attorney General
  3     WILLIAM H. DOWNER, State Bar No. 257644
        Deputy Attorney General
  4      1300 I Street, Suite 125
         P.O. Box 944255
  5      Sacramento, CA 94244-2550
         Telephone: (916) 324-2445
  6      Fax: (916) 324-5567
         E-mail: William.Downer@doj.ca.gov
  7     Attorneys for Defendants Scott Lunardi, Kyle Foster,
        and Robert J. Jones
  8

  9                               IN THE UNITED STATES DISTRICT COURT

 10                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 11

 12

 13
                                                               2: l 5-cv-02451-MCE-CMK
, 14    LARIOS, TIMOTHY,
1

 15                                               Plaintiff,
                                                               MEMORANDUM OF POINTS AND
 16                    v.                                      AUTHORITIES IN SUPPORT OF
                                                               DEFENDANTS' MOTION FOR
 17                                                            SUMMARYJUDGMENT, OR IN THE ·
        SCOTT LUNARDI, ET AL.,                                 ALTERNATIVE, MOTION FOR    .
 18                                                            SUMMARY ADJUDICATION
                                               Defendants.
 19                                          Date:         December 19, 2019
                                             Time:         2:00 p.m.
 20                                          Dept:        ·7
                                             Judge:        Hon. Morrison C. England, Jr.
 21                                          Trial Date:   None Set
       - - - - - - - - - - - - - - - - - - ' Action Filed: '11/24/2015
 22

 23

 24

 25

 26

 27

 28

             Defs.; Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                            Adjudication (2: 15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 2 of 41

 1                                                       TABLE OF CONTENTS
 2                                                                                                                                               Page
 3    INTRODUCTION .......................................................................................................................... 1
      FACTUAL SUMMARY ................................................................................................................. 2
 4
      LEGAL STANDARD ............. .'........................................................................................................ 9
 5
      ARGUMENT .................................................................................................................................. 9
 6              I.         The Court Should Grant Summary Judgment as to Larios's § 1983 Claim
                           Because the CHP's Inspection of His Cell Phone Pursuant to a Workplace
 7                         Misconduct Investigation Did Not Violate the Fo1Jrth Amendment. ...................... 9
                           A.         Officer Larios Had No Reasonable Expectation of Privacy with
 8                                    Respect to His Text Message Cm;nmunications with His
                                      Confidential Informant. ............................................................................. 11
 9
                                      1.          CHP Departmental Policy Gave Larios Notice that His
10                                                Communications with His Confidential Informant Were
                                                  State Property Subject to Inspection upon Demand ...................... 12
11
                                      2.         The Criminal Defendant's Fair Trial Rights and the
                                                 California Public Records Act Further Diminished Any
12
                                                 Expectation of Privacy .................................................................. 13.
13                                    3.         The CHP's Special Needs as a Law Enforcement
                                                 Department and Employer Outweighed any Expectation of
14                                               Privacy Larios Had in His Text Message Communications
                                                 with CI Mellow ............................................................................. 15
15
                           B.         The Inspection of Larios's Cell Phone Was Reasonable under the
                                      Circumstances ........................................................................................... 17
16
                                      1.         The Applicable Standard of Review is the Reasonableness
17                                               Standard Because the CHP Inspected Officer Larios' s Cell
                                                 Phone During the Course of a Work~related Misconduct
18                                               Investigation .................................................................................. 17
                                      2.          Inspecting Officer Larios's Text Messages with CI Mellow
19
                                                  Stored on His Cell Phone Was Justified at its Inception ............... 20
20                                                a:         The CHP had reasonable grounds to believe that
                                                             Larios engaged in an inappropriate relationship with
21                                                           CI Mellow ......................................................................... 21

22                                                b.         The CHP had reasonable grounds to believe that
                                                             Larios's cell phone contained text message evidence
                                                             of Larios's relationship with CI Mellow ........................... 23
23
                                      3.          The Inspection of Larios's Cell Phone Was Permissible in
24                                               ·scope ............................................................................................. 25
                II.        The Court Should Grant Summary Judgment as to Larios's Fourth
25
                           Amendment Claim against Defendant Kyle Foster Because Kyle Foster
                           Did Not Direct Larios to Produce His Personal Phone for Inspection or
26                         Inspect it. ......... :..................................................................................................... 29
27

28

              Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                              Adjudication (2: l 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 3 of 41

 1                                                       TABLE OF CONTENTS
                                                              (continued)
 2
                                                                                                                                                   Page
 3              III.       The Court Should Grant Summary Judgment as to Larios's Fourth
                           Amendment Claims Because Defendants Are Entitled to Qualified
 4                         Immunity ............................................................................................................... 30
                IV.        The Court Should Grant Summary Judgment on Larios's California Civil
 5
                           Code § 52.1 Claim Because He Did Not Suffer a Constitutional
 6                         Deprivation ............................................................. :...................... '. ......................... 33
      CONCLUSION .............................................................................................................................. 34
 7

 8

 9

10

11
12

13

14

15

16

17

18

19

20
21

22
23
24

25

26
27

28
                                                                              11
             Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                             Adjudication (2: l 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 4 of 41

 1                                                   · TABLE OF AUTHORITIES.
 2
 3
       CASES
 4
       Adickes v. S. H Kress & Co.
 5
          3 98 U.S. 144 ( 1970) .................................................................................................................... 9
 6
       Ashcroft v. Iqbal
 7        556 U.S. 662 (2009) ............................................................................................................. 29, 30

 8     Barren v. Harrington
          152 F .3d 1193 (9th Cir. 1998) ................................................................................................... 29
 9
       Biehunik v. Felicetta
10        441 F .2d 228 (2d Cir. 1971) ...................................................................................................... 15
11     Brady v. Maryland
12        3 73 U.S. 83 (1963) .................................................................................................................... 14

13     Celotex Corp. V. Catrett
          4 77 U.S. 317 (1986) .............................................................. ... :..... ............................................... 9
14
       City of Ontario, Cal. v. Quon
15         5 60 U.S. 746.(2010) .......................................................................................................... passim
16     City ofSan Jose v. Superior Court ofSanta Clara
17         2 Cal. 5th 608 (2017) ........ :.................................................................................................. :.... 15

18     Comm 'n on Peace Officer Standards & Training v. Superior Court
         42 Cal. 4th 278 (2007) .............................................................................................................. 15
19
       Dible v. City of Chandler
20        515 F .3 d 918 (9th Cir. 2008) ............................................................................... :..................... 16
21     Doe v. City & County of San Francisco
          835 F.Supp.2d 762 (N.D.Cal. 2011) ......................................................................................... 12
22
23     Gabrielle A. v. County of Orange
          10 Cal. App. 5th 1268 (2017) .................................................................................................... 34
24
       Garcetti v. Ceballos
25        54 7 U.S. 410 (2006) .................................................................................................................. 15

26     Giglio v. U.S.
          405 U.S. 150 (1972) ........ , ......................................................................................................... 14
27

28
                                                                              111
               Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                               Adjudication (2: 15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 5 of 41

 1                                                     TABLE OF AUTHORITIES
                                                             (continued)
 2
 3    Green v. San Francisco
           751 F.3d 1039 (9th Cir. 2014) ................................................................................................... 31
 4
      Guerra v. Sutton
 5
           783 F.2d 1371 (9th Cir. 1986) ................................................................................................... 30
 6
      Harlow v. Fitzgerald
 7         457 U.S. 800 (1982) ................................................................................................................... 30
              I
 8    Hope v. Pelzer
           536 U.S. 730 (2002) .................................................................................................................. 31
 9
      Int'! Fed'n of Prof'! & Technical Eng'rs
10
          42 Cat 4th 319 (2007) ... .-...................................................................................-....................... 14
11
      Jones v. Community Redevelopment Agency
12         733 F·.2d 646. (9th Cir. 1984) .................................................................................................... 10

13    Jones v. Williams
           297 F.3d 930 (9th Cir. 2002) ..................................................................................................... 29
14
      Julian v. Mission Community Hospital
15         11 Cal.App.5th 360 (2017) ......................................................................................................... 34
16
      Kyllo v. United States
17         533 U.S. 27 (2001) .................................................................................................................... ll

18    Leer v. Murphy
           844 F.2d 628 (9th Cir. 1988) ..................................................................................................... 29
19
      Leventhal v. Knapek
20         266 F.3d 64 (2d Cir. 2001) ................................................ _........................................................ 11
21    Lybarger v. City of Los Angeles
22         40 Cal.3d at 822 (1985) ............................................................ :................._.. .........................._.... l 9

23    Malley v. Briggs
           475 U.S. 335 (1986) ........................................................................................................_. ......... 30
24
      Manasco v. Bd. of Police Commissioners
25         No. 4:11-CV-00557-CDP (E.D. Mo. Apr. 1, 2011) ................ :........................................... 26, 32
26    Nat'! Treasury Employees Union v. Von Raab
           489U.S. 656(1989) ............................................................................................................ ll, 16
27

28
                                                                             lV
              Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                              Adjudication (2: 15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 6 of 41

 1                                                    TABLE OF AUTHORITIES.
                                                            (continued)
 2
 3    New Jersey v. T.L. 0.
         469 U.S. 325 (1985) .................................................................................................................. 11
 4
      0 'Connor v. Ortega
 5
          480 U.S. 709 (1987) .......................................................................................................... passim
 6
      Ramirez v. State Personnel Bd.
 7       204 Cal. App. 3d 288 (1988) ..................................................................................................... 20

 8    Riley v. California
          134 S.Ct. 24 73 (2014) .... ;.................................................................................................... 32, 33
 9
      Romero v. Kitsap Cnty
10
         931 F·.2d 624 (9th Cir. 1991) ..................................................................................................... 31
11
      Saucier v. Katz
12       533 U.S. 194 (2001) .................................................................................................................. 31

13    TBG Ins. Servs. Corp. v. Superior Court
        96 Cal. App. 4th 443 (2002) ......................................................, ................................................ 12
14
      US. v. Simons
15       206 F.3d 392 (4th Cir. 2000) .......................................................................................... ,.... 12, 19
16
      Warren v. State Personnel Board
17         94 Cal. 3d 9.5 (1979) .................................................................................................................. .19

18    Wilson v. Beard
         589 F.3d 651 (2009) ................................................................................................................... 14
19

20

21

22
23

24

25

26

27

28
                                                                            V
              Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Ju~gment, or in the Alternative, Summary
                                                                              Adjudication (2: 15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 7 of 41

 1                                                        TABLE OF AUTHORITIES
                                                                         (continued)
 2
 3     STATUTES

 4    . 42 United States Code
           § 1983 ................................................................................................................................ 2, 9, 29
 5
       California Civil Code
 6
           § 52.1 ................................. :............................................................................................. 2, 33, 34
 7         § 52.lU) ..................................................................................................................................... 33
           § 51.7 ......................................................................................................................................... 34
 8
       California Government Code
 9         § 3303(h) .................................................................................. :................................................... 19
           § 6250 et seq .. :............................................................................................................... 13, 14, 15
10
           § 6252(e) ............................................................................................ ;...................................... 14
11         § 6252(f) ..................................................................................................................................... 14
           § 19572 ...................................................................................................................................... 18
12        .§ 19572(d) ............................................................................................................................... 9, 17
           § 19990 .............................. :...................................................................................................9, 18
13

14     CONSTITUTIONAL PROVISIONS

15
      United States Constitution Fourth Amendment ...................................................................... passim
16

17    COURT RULES

18    Federal Rules of Civil Procedure
         56 .............................................................................................. ;................................................... 2
19       56(c) ............................................................................................................................................9
20
      OTHER AUTHORITIES
21
      California Highway Patrol
22
         General Order 100.95 ........................................................................................................ passim
23

24

25

26

27

28
                                                                                 Vl
               Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                               Adjudication (2: 15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 8 of 41

 1                                                INTRODUCTION
 2          Plµintiff Timothy Larios (Officer Larios), an Officer in the California Highway Patrol

 3    (CHP), and agent in the Shasta Interagency Narcotics Task Force (SINTF), made a series of bad

 4    choices that compromised SINTF investigations, brought discredit upon himself and the CHP,

 5    and ultimately ended his career·. Specifically, in or around 2014, Larios had an intimate, sexual

 6    relationship with a confidential informant, Tawnya Mellow, who had P!Ovided Officer Larios

 7    with material information about her boyfriend Nathan Santana's involvement in selling large

 8    quantities of marijuana. Officer Larios then compounded this lapse by falsely reporting to law

 9    enforcement dispatch that Mellow needed law enforcement assistance, disclosing confidential law

1o    enforcement records to Mellow, and disclosing sensitive, operational information regarding a

11    joint state and federal investigation of a drug trafficking organization to in text messages to

12    Mellow. Larios hid his relationship with his confidential informant by communicating with her

13    via text message, using his personal cell phone instead of his SINTF-issued phone. In September

14    2014, the CHP Internal Affairs:Section (IAS) initiated an administrative investigation into Officer

15    Larios's conduct after discovering that Santana allegedly assaulted Mellow after discovering a

16    greeting card that Larios had left on a vehicle outside Mellow' s residence, in which he professed

17    affection for Mellow.

18          During the course of its administrative investigation, IAS ordered Officer Larios to produce

19    his personal cell phone for inspection of state work maintained on the phone pursuant to

20    announced CHP policy. IAS's inspection of the Larios's cell phone revealed text message

21    communications between Officer Larios and informant Mellow that not only confirmed Larios's

22    illicit relationship with Mellow, but also that Larios committed a host of other misconduct,

23    including (1) lying to his SINTF Commander about his relationship with Mellow; (2) making

24    false reports of crime; (3) disclosing confidential law enforcement information to Mellow; and (4)

25    conspiring with Mellow to cover up their relationship. As a result, Officer Larios was served

26    with a Notice of Adverse Action (NOAA) recommending dismissal, yet he was subsequently

27    permitted to retire.

28
                                                            1
            Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                           Adjudication (2: 15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 9 of 41

 1          Instead of taking responsibility for his egregious professional misconduct, Larios filed this

 2    lawsuit, asserting that Defendants Scott Lunardi, Robert J. Jones, and Kyle Foster are civilly

 3    liable under 42 U.S.C. § 1983 and the Bane Act, Cal. Civ. Code§ 52.1. Officer Larios alleges

 4    that Defendants are liable under both of these statutes because they violated the Fourth

 5    Amendment of the U.S. Constitution by searching his personal cell phone without a warrant.

 6          But Officer Larios's lawsuit is without merit, and therefore subject to summary judgment

 7    under Federal Rule of Civil Procedure 56 because the undisputed evidence shows that Defendants

 8    were simply performing their jobs, and doing so within the confines of CHP policy and the Fourth

 9    Amendment. First, the search of Larios's cell phone did not violate the Fourth Amendment

10    because (1) Larios had no reasonable expectation of privacy in his text message communications

11    with CI Mellow; and (2) the search was conducte9 within the context of the workplace

12    misconduct investigation and was reasonable under the circumstances. Second Defendant Foster

13    should be dismissed from this lawsuit because he did not participate in taking or searching Officer

14    Larios's personal cell phone. Third, Defendants are entitled to qualified immunity from Larios's

15    Fourth Amendment§ 1983 suit because (1) they did not violate the Fourth Amendment; and (2) it

16    was not clearly established that' the Fourth Amendment prohibited CHP's search of Officer

17    Larios's cell phone for work related material-Le. text messages with the confidential informant

18    he was suspected of having an inappropriate relationship with-within the context of the CHP's

19    work related misconduct investigation of Larios. Third, Larios cannot establish a prima facie

20    Bane Act claim because Defendants did not interfere with his constitutional rights through

21    violence or threats of violence. For all of these reasons, summary judgment, or in the alternative,

22    summary adjudication should be granted in Defendants' favor.

23                                           FACTUAL SUMMARY
24          Plaintiff Timothy Larios was a CHP officer assigned to SINTF in Redding, California.

25    (Defs.' Ex. 3, Second Amended Complaint (SAC) ~~9-10; Defs. Ex. 1, Deposition of Timothy

26    Larios (Larios Dep.) 82:10-86:8; 112:17-113:20.) SINTF was a multi-agency task force that

27    enforced California's narcotics laws in Shasta County, California. (Larios Dep. 85:10-86:8;

28    112:18-113:20; Declaration of Les James (James Deel.) ~4.) As.part of his duties as a SINTF
                                    .              2                       .
           Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                          Adjudication (2: l 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 10 of 41

 1     agent, Officer Larios conducted undercover narcotics investigations, and developed confidential

 2     informants to assist him in gathering information about narcotics operations in and around Shasta
 3     County. (Larios Dep. 119:1-6; 119:18-120:7; 255:24-256:15.)

 4           In September 2013, Tawnya Mellow contacted SINTF to report that her "boyfriend,"

 5     Nathan Santana, was involved in selling large quantities of marijuana. (Larios Dep. 13 5: 1-

 6     139:20; Defs.' Ex. 19.) Officer Larios responded to Mellow's report and she became his

 7     confidential informant, eventually providing Officer Larios with information that enabled Officer

 8     Larios to obtain a search warrant for Santana's residence. (Larios Dep. 135:1-140:10; 140:21-

 9     143:2; Defs.' Exs.19-20.) Ori or about November 12, 2013, Officer Larios participated in

10     executing a search warrant on Santana's residence, recovered approximately 158 pounds of

11     processed marijuana, and arrested Santana for possession of a controlled substance for sale and

12     conspiracy. (Larios Dep. 139:24-140: 18; 140:21-143:2; 144:7-145: 16; 146: 11-147: 16, 148:4-15;
13     Defs.' Ex. 20.)

14           Between December 2013. and September 2014, Officer Larios engaged in an unprofessional,
15     physically intimate relationship with CI Mellow while the criminal prosecution of Santana arising

16     from his investigation was still pending in court. (Larios Dep. 151:18-152:15; 153:4-13; 154:11-

17     157:14; SUF 14-16.) During the course of this relationship Larios falsely reported to law

18     enforcement dispatch that Mellow needed law enforcement assistance, disclosed confidential
19     automated records to Mellow without authorization, and disclosed sensitive, operational

20     information regarding a joint state and federal investigation of a drug trafficking organization to

21     Mellow, lied to his SINTF commander about his relationship with Mellow, and conspired with

22     Mellow to cover up their affair, and in so doing, violated multiple CHP policies and professional

23     standards: (Larios Dep. 86:22-102:23; 103:1-104:23; 105:8-23; 106:1-11; 106:20-109:18; 259:5-
24     264:22; 271:11-18, 272:22-273:25, 274:4-276:21; 277:19-278:14; Defs.' Exs. 7-15.) Officer

25     Larios used his personal cell phone to communicate with CI Mellow even though SINTF issued
26     him a phone to perform SINTF business, including communicating with informants. (SUF 7-8.)

27           In or around August 31, 2014, Officer Larios placed a greeting card addressed to Mellow

28     on a vehicle outside ofMellow's residence. (Larios Dep. 264:23-267:25; 269:6-271:6; Defs.' Ex.
                                                     3                     .
            Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                           Adjudication (2: 15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 11 of 41

 1     32.) In the card, Officer Larios had handwritten messages expressing romantic interest in Mellow,

 2     including the following phrases: (1) "I love everything about you ... ;" (2) "Just love you so

 3     much!!!"; (3) "Please know I want to spend forever with you as us !!!"; (4) "I want to make you
 4     happier than you've ever been before, just like you were in Tahoe ... "; (5) "I love you for who

 5     you are Tawnya Rachelle and want nothing more than to unite as one!!"; (6) "Love Me!!"; and (7)
 6     discussing "our walk across the bridge and kiss on the cheek shortly after your innocent text

 7     "Marry Me' .... " (Id.) According to a Shasta County Sheriffs report received by the CHP,

 8     Mellow' s boyfriend, Santana discovered the card and allegedly assaulted Mellow until she

 9     revealed that Officer Larios had left the card. (James Deel. ~~15-16; Declaration of Kyle Foster
10     (Foster Deel.) ~8; Declaration of Scott Lunardi (Lunardi Deel.) ~7; Defs.' Ex. 34.)

11           Soon after responding to the August 31, 2014 domestic violence incident at Mellow' s

12     residence, Shasta County Sheriffs Office Captain Bertain and Deputy Nick Thompson met with

13     Officer Larios's supervisor, SINTF Commander Les James, and informed him about Larios's

14     then-alleged involvement in leaving the greeting card that had allegedly precipitated the August
15     31, 2014 domestic violence incident. (James Deel. ~~15-16.) In a meeting with Commander
                                                                               .                              .

16     James, Larios admitted to leaving the greeting card at CI Mellow's residence, visiting Lake Tahoe
17     with CI Mellow on a non-work trip, calling dispatch to request a welfare check at Mellow's

18     house, and riding his motorcycle back and forth in front of Mellow' s residence while Sheriffs

19     deputies were responding to the welfare check he had requested. {James Deel. ~19.) Commander

20     James then informed CHP Redding Office Sergeant Greg Ziegler about Officer Larios's

21     involvement in the August 31, 2014 domestic violence incident at Mellow' s residence and the

22     fact that Mellow appeared to have been Officer Larios's confidential informant in a SINTF

23     investigation of her boyfriend, Nathan Santana. (James Deel. ~~18, 20.) Officer Larios was
                                                                                       l



24     administratively reassigned to the CHP's Redding Area office. (Foster Deel. ~~5-9.)

25           On September 8, 2014, the CHP's Internal Affairs Section (IAS) opened an administrative
26     investigation into Larios's conduct in order to determine whether and to what extent Officer

27     Larios had an inappropriate relationship with his confidential informant, and whether it

28     jeopardized the safety of his informant or compromised any SINTF investigations. (Declaration
                                        .                   4
            Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                           Adjudication (2: 15-cv-024 51-M CE-CMK)
       Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 12 of 41

   1     of Helena Williams (Williams Deel.) ,r,r9-12; Declaration of Robert J. Jones (Jones Deel.) ,r3.)

  2      IAS Investigations Lieutenant Helena Williams assigned IAS Investigators Scott Lunardi and Mel

  3      Hutsell to conduct the Larios investigation. (Williams Deel. i!l 1.)

  4            During the initial weeks of investigation of their investigation, Investigator Lunardi

  5      reviewed: (1) email correspondence between SINTF Commander James and federal agents

  6      regarding Officer Larios's relationship with CI Mellow, and its effect on a joint state and federal

  7      drug trafficking investigation that Officer Larios had been working on; (2) Shasta County

  8      Sheriffs Office domestic violence criminal report re: Mellow; (3) Officer Larios's criminal

  9      investigation report, and Statement of Probable Cause from his investigation of Nathan Santana;

 10      and met with SINTF Commander James and Shasta County Deputy D.A. Laura Smith, the

 11      prosecutor assigned to the criminal prosecution of Nathan Santana that arose from Larios's

 12      investigation. Through these initial reviews and interviews, Investigator Lunardi learned about

 13      (1) Larios's investigation into Nathan Santana; (2) the greeting card/domestic violence incident

 14      involving Larios's informant in th_e Santana Investigation, Tawnya Mellow; (3) and that Shasta

 15      County District Attorney's Office dismissed the prosecution of Santana, in part because of the

 16      allegations of misconduct that had surfaced against Officer Larios. (SUF 44-52.)

 17            Between September 23, and November 6, 2014, Investigator Lunardi interviewed multiple

 18      witnesses, including CI Tawnya Mellow 1, Nathan Santana, SINTF Commander Les James,

 19      SINTF Agents Tom Moon and Kip Kinneavy, and Shasta County Sheriffs Office Deputy

 20      Meghan Bliss. They also met informally with Assistant United States Attorney (AUSA) Michael

 21      McCoy to discuss the impact that the allegations of misconduct against Officer Larios had on a

· 22     federal narcotics criminal investigation of a drug trafficking organization (DTO). During this

 23      period, Lunardi and Hutsell obtained and reviewed (1) the September 18, 2013 SINTF Daily

 24      Intelligence Memorandum (DIM), documenting Mellow's initial tip to SINTF about Nathan·

 25      Santana's involvement in selling marijl,lana; (2) CHP and SINTF policies regarding use of

 26      confidential informants; (3) closed incident reports and audio reports of Officer Larios's calls to
 27
                1
                    Mellow refused to speak with Investigator Lunardi again on October 22, 2014.
 28
                                                              5
              Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                             Adjudication (2: 15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 13 of 41

 1     Shasta Area Safety Communications Agency (SHASCOM) to report incidents occurring at the CI

 2     Mellow's residence; (4) the CalPhoto audit report for Officer Larios's inquiries regarding Tawnya

 3     Mellow; (5) information from the DMV regarding Officer Larios's undercover driver's license
 4     and identity; (6) Officer Larios's personnel file and performance appraisals; (7) transcripts from
 5     the Shasta County Superior Court showing that the felony cases against Santana and Rudolph in

 6     the narcotics prosecution that resulted from Officer Larios's investigation; and (8) dispatch audio
 7     recordings of Larios' s requests ·for service to CI Mellow' s residence; and (9) the greeting card

 8     that Officer Larios addressed to CI Mellow and left at CI Mellow' s residence on August 31, 2014.
 9     (SUF 54-73, 75-92, 94-96, 103.)

10           In addition, Lunardi and Hutsell obtained a cellular phone that SINTF issued to Officer
11     Larios to use when performing his duties as an agent of SINTF (SINTF phone) and reviewed the

12     text messages and other data contained on it to determine whether he used it to communicate with
13     CI Mellow. (SUF 53, 74, 93, 9·8-101.)

14           Based on the administrative investigation conducted between September 10, 2014 and
15     October 30, 2014, the IAS developed a reasonable suspicion that Officer Larios had engaged in a
16     romantic and intimate relationship with his confidential informant Tawnya Mellow while the
17     prosecution of Nathan Santana, the target of Officer Larios's investigation and boyfriend of CI
18     Mellow, was being prosecuted. (SUF 44-52, 54-73, 94-96, 103.) Moreover, based on
19     Investigators Lunardi and Hutsell' s investigation, with revealed that (1) Officer Larios likely used
20     his personal cell phone for work even though he was issued a cell phone by SINTF to conduct
21     SINTF business; and (2) Officer Larios used his personal cell phone to exchange text messages
22     with Mellow, communications with CI Mellow, the IAS developed a reasonable suspicion that
23     Larios used his personal phone to text Mellow, and that evidence of his relationship with Mellow
24     was likely located in texts stored on Officer Larios's personal cell phone. (SUF 53, 74. 88, 93,
25     96-101, 104.)

26           Based on the information revealed in the investigation conducted, IAS received
27     authorization to direct Officer Larios to produce his phone for inspection of work product on it
28     pursuant to CHP General Order 100.95, which permitted CHP officers to use their personal cell
                                   .                6              .
            Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                           Adjudication (2: l 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 14 of 41

 1     phones in the course of their duties, but notifies them that all work product stored on the personal

 2     phone or device is the property·ofthe state, which must be relinquished upon demand. (Jones

 3     Deel. ~~11-14; Williams Deel. ~~14-17; Defs.' Ex. 16.) The IAS requested CHP's Computer

 4     Crimes Investigative Unit's (CCIU) assistance to extract data from Officer Larios's personal cell

 5     phone. (Williams Deel. ~18; Defs. Ex. 25.) However, to limit the search to the parameters of the

 6     CHP's administrative investigation, IAS Lieutenant Williams issued a memorandum directing
                                                                                    '
 7     CCIU to only provide IAS with text messages between Officer Larios and CI Mellow, and

 8     Larios's SINTFcoworkers between September 1, 2013, and November 5, 2014. (Id.)

 9           On November 6, 2014, Larios was instructed to report to the Redding Area office to meet

10     with IAS investigators. At the meeting, Lunardi directed Plaintiff to produce his personal cell

11     phone so it could be searched for official work product pursuant to CHP General Order 100.95.

12     (Larios Dep. 176:7-179:15.) Investigator Lunardi gave Officer Larios a memorandum signed by

13     IAS Commander, Assistant Chief, R.J. Jones, which directed Larios to immediately provide his

14     cell phone to the CHP, and informed him that (1) the CHP woulq conduct a data extraction to

15     retrieve all work product; and (2) failure to adhere to the memorandum's direction "may result in

16     additional charges/disciplinary action." (Larios Dep. 179: 16-181: 11.) Officer Larios initially

17     refused to produce his cell phone, objecting that it contained personal and private information,

18     and offering instead to show Lunardi all CHP work product on his cell phone. However, Officer

19     Larios ultimately produced his cell phone to Lunardi for inspection. (Larios Dep. 181:12-182:23.)

20           After obtaining Officer Larios's cell phone, an Apple iPhone 4 with a significant crack on

21     its screen, at approximately 11 :00 a.m., Lunardi and Domby met with CCIU Investigator Curtis

22     Duray to conduct the data extraction. (Declaration of Curtis Duray (Duray Deel.) ~~7-8; Larios

23     Dep. 32:4-25; 231:11-232:2; Defs. Exs. 2, 45.) Investigator Duray attempted to conduct a

24     forensic extraction of the data from Larios's cell phone using two different forensic extraction

25     devices but multiple attempts to conduct the extraction using these tools were unsuccessful.

26     (Duray Deel. ~~8-14.) As a second resort, Investigators Duray, Lunardi, and Domby, accessed a

27     text message string between Larios's cell phone and CI Mellow's phone number and then

28     attempted to use a digital camera to photograph and video record the text messages while
                                                       7
            Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                            .              Adjudication (2:15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 15 of 41

 1     manually scrolling though the message string. (Duray Deel. ,r,r14-15, Defs.' Ex. 35.) However,

 2     due to the volume of text messages between Larios and Mellow within the string, the
 3     investigators abandoned this manual method of inspection. (Id.)

 4           As a last resort, Investigator Duray created a backup of Larios's cellphone using Apple

 5     iTunes that was loaded onto an Apple MacBook Pro in order to extract the requested data using a

 6     different forensic extraction program. (Duray Deel. ,r16; Duray Dep. 31 :20-32:20.) Once the

 7     backup of Larios's cell phone was complete, Lunardi returned Larios's personal cell phone to the

 8     CHP Redding Area Office at approximately 6:00 p.m. (Duray Deel. ,r17; Lunardi Deel.) ,I77.)

 9     Officer Larios retrieved his cell phone at approximately 6:50 p.m. (Larios Dep. 219:12-16.) On

10     November 12, 2014, Officer Duray transferred the backup of Officer Larios's phone to a different
11     MacBook Pro and employed a forensic tool to extract the text messages between Larios and CI

12     Mellow. (Duray Deel. ,r,r18-20.) Officer Duray then created a report containing the text

13     messages between Larios's cell phone and Mellow's cell phone, and any media exchanged within

14 . these text messages and delivered the extraction report to IAS Investigator Lunardi. (Duray Deel.
15     ,I20.) No data was reviewed beyond the text messages exchanged between Officer Larios's phone

16     and CI Mellow's phone number. 2 (Duray Deel. ,r,r22-23.) Investigator Duray deleted the
17     backups made of Officer Larios's personal cell phone. (Duray Deel. ,r,r18, 24.)

18          Based in p~rt on Investigator Lunardi' s review of the text messages extracted from Officer
19     Larios's cell phone, Lunardi determined that Larios: (1) had an intimate, non-professional

20     relationship with CI Mellow; (2) falsely reported that Mellow was being held against her will and

21     was in physical danger to Shasta County law enforcement dispatchers between July and August

22     2014; (3) sent CI Mellow screenshots of closed incident reports made in relation to his July-

23     August 2014 calls to dispatch from a law enforcement database ~ithout authorization; (4) texted

24     Mellow operational details about ongoing undercover SINTF operations, including the joint

25     federal DTO investigation; (5) conspired with CI Mellow to cover up the facts and circumstances
26
              2
                 The extraction program extracted one text message from a phone number that was not
27     specified in the Lieutenant Williams's memorandum, however, the extraction was in error and
       unintentional. (Duray Deel. ,I23.)
28
                                                            8
            Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                           Adjudication (2: 15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 16 of 41

 1     of their relationship; and (6) lied to SINTF Commander Les James about the nature of his

 2     relationship with CI Mellow when he spoke to James in September 2014. (Lunardi Deel.                 1181,
 3     85-92; Defs.' Ex. 44 at pp. 7-8, 12-14, 19-20, 22-23, 25-29, 31-34, 36-43.)

 4           As a result of this investigation, Officer Larios was served with a Notice of Adverse Action

 5     charging him with violating Government Code section 19572, subsections (d) inexcusable neglect

 6     of duty; (e) insubordination; (f) dishonesty; (o) willful disobedience; (p) misuse of state property;

 7     (r) violations of Government Code section 19990; and (t) other failure of good behavior causing

 8     discredit to the appointing authority or employment, and recommending the penalty of dismissal.

 9     (Larios Dep. 63:16-65:15; 76:6-79:9; Defs.' Ex. 4.) Larios was, however, permitted to retire and
10     receive his pension. (Larios Dep. 65:16-68:10; 69:1-71 :16; Defs.' Exs. 5-6.)

11                                              LEGAL STANDARD

12           Summary judgment is appropriate when a party demonstrates that there is no genuine issue
13     as to any material fact and the moving party is entitled to judgment as a matter of law. Fed. R.

14     Civ. P. 56(c); Adickes v. S. H Kress & Co., 398 U.S. 144, 157 (1970).

15           Summaryjudgment should be entered against a party who fails to make a showing

16     sufficient to establish the existence of an element essential to that party's case and upon which
17     that party will bear the burden of proof at trial. Celotex Corp. v. Catrett, 477 U.S; 317, 322

18     (1986). "[A] complete failure of proof concerning an essential element of the nonmoving party's

19     case necessarily renders all other facts immaterial." Id. at 322. A defendant moving for summary
20     judgment may establish that it is entitled to judgment by negating an essential element of a

21     plaintiffs claim for relief or by, establishing that "there is an absence of evidence to support the
22     non-moving party's case." Celotex, 477 U.S. at 322.

23                                                  ARGUMENT

24     I.    THE COURT SHOULD GRANT SUMMARY JUDGMENT AS TO LARIOS'S § 1983 CLAIM
             BECAUSE THE CHP's INSPECTION OF HIS CELL PHONE PURSUANT TO A
25           WORKPLACE MISCONDUCT INVESTIGATION DID NOT VIOLATE THE FOURTH
             AMENDMENT.
26

27           A claim under Section 1983 has two elements: (1) the conduct complained of must be

28     under color of state law, and (2) the Plaintiff must have been subjected to a deprivation of
                                     .                   9
            Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                           Adjudication (2: 15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 17 of 41

 1     constitutional rights due to the conduct. Jones v. Community Redevelopment Agency, 733 F.2d

 2     646, 649. (9th Cir. 1984). In his SAC, Larios contends that Defendants violated the Fourth

 3     Amendment of the Constitution by examining the text messages he exchanged with CI Mellow
 4     and kept on his personal cell phone without a warrant. (SAC ,r,r32-34; Larios Dep. 180:20-

 5     188:11.) Larios is wrong. The CHP's search of Officer Larios's cell phone was legal under the

 6     Fourth Amendment because (1) Larios had no reasonable expectation of privacy in the text

 7     messages he exchanged with CJ Mellow and kept on his personal cell phone; and (2) the search

 8     conducted was reasonable under the workplace misconduct investigation exception to the Fourth
 9     Amendment's presumptive warrant requirement.

10           The Fourth Amendment protects individuals, including government employees, against

11     unreasonable searches and seizures. City of Ontario, Cal. v. Quon (Quon), 560 U.S. 746, 755-56

12     (2010). While warrantless searches are ordinarily "per se unreasonable under the Fourth

13     Amendment," the Supreme Court has permitted warrantless searches in the context of "work-

14     related" investigations when the government is acting in its capacity as employer as opposed to
15     sovereign. O'Connor v. Ortega, 480 U.S. 709, 725-26 (1987). The plurality of the O'Connor

16     Court prescribed a two-step test for determining whether a government employer's warrantless

17     workplace search violates the Fourth Amendment. Under that test, courts determine: (1) whether,
18     in light of "the O,Perational realities of the workplace," a public employee has a reasonable

19     expectation of privacy; and (2) if there is a reasonable expectation of privacy, whether the search
20     was justifiable at its inception and permissible in scope. Quon, 560 U.S. at 756-57, citing
21     O'Connor at 725-26.

22           Here, Larios's Fourth Amendment claim fails under both of these steps. First, in light of

23     the operational realities of Larios's workplace, he had no reasonable expectation of privacy with
24     respect to his communications with his confidential informant that were stored on his private

25     phone. Second, the inspection of his phone was reasonable because it was justified at its
26     inception and permissible in scope.
27

28
                                                           10
            Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                           Adjudication (2: 15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 18 of 41

 1           A.    Officer Larios Had No Reasonable Expectation of Privacy with Respect to
                   His Text Message Communications with His Confidential Informant.
 2

 3           The search of Officer Larios's cell phone did not violate the Fourth Amendment because he

 4     had no reasonable expectation of privacy in the text messages he exchanged with his confidential

 5     informant and stored on his phone. The Fourth Amendment protects individuals from

 6     government intrusions solely upon items or places in which individuals have a "reasonable

 7     expectation of privacy." Kyllo v. United States, 533 U.S. 27, 33 (2001). Without such, there can

 8     be no Fotirth Amendment violation. New Jersey v. T.L.O., 469 U.S. 325,338 (1985). If an

 9     employee has no reasonable expectation of privacy, an employer's search does not violate the
10     Fourth amendment "regardless of the search's nature and scope." Leventhal v. Knapek, 266 F.3d
11     64, 73 (2d Cir. 2001). A government employee's expectation of privacy is limited by the

12     "operational realities of the workplace," and "whether an employee has a reasonable expectation

13     of privacy must be addressed on a case-by-case basis." O'Connor, 480 U.S. at 717-18.

14           Operational realities may include: (1) whether a workplace policy eliminates or diminishes
15     an employee's expectation of privacy with respect to office facilities or communications; (2) the

16     nature of the position occupied by the employee and surrounding work environment; (3) whether
17     a review of communications might be justified for other reasons, including performance

18     evaluations, litigation concerning the lawfulness of police actions, or compliance with state open
19     records laws; and (4) the state employer's special needs, such as swift, efficient and thorough

20     disciplinary investigations to ensure the integrity of a law enforcement agency's officer corps and

21     operations. Quon, 560 U.S. at 758; Nat'l Treasury Employees Union v. Von Raab, 489 U.S. 656,
22     666-671 (1989) ("requiring the Government to procure a warrant for every work-related intrusion

23     'would conflict with the common-sense realization that government officers could not function if
24     every employment decision became a constitutional matter.")

25           Here, the operational realities of Larios's employment as a CHP officer dissolved any
26     reasonable expectation of privacy Larios had in the text messages he exchanged with CI Mellow:

27     (1) Larios chose to use his personal cell phone to communicate with CI Mellow despite CHP

28     rules informing him that such data was state property that must be relinquished on demand; (2)
                                                            11
            Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                           Adjudication (2: 15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 19 of 41

 1     Larios's role as a public employee and law enforcement agent made it likely that his

 2     communications would be subject to disclosure and review; and (3) the CHP's special need to

 3     maintain the integrity of its police force and operations, and the safety of its personnel via swift

 4     and thorough misconduct investigations justified accessing Officer Larios's text messages with

 5     his confidential informant even though they were stored on his personal cell phone.

 6                 1.     CHP Departmental Policy Gave Larios Notice that His
                          Communications with His Confidential Informant Were State
 7                        Property Subject to Inspection upon Demand.
 8           An employee's expectation of privacy may be diminished through "legitimate regulation."

 9     0 'Connor, 480 U.S. at 717. For instance, government employees have no reasonable expectation

10     of privacy in the files they download from the Internet at workwhere the employer's Internet

11     policy states that it will "audit, inspect, and/or monitor" employees' use of the Internet. US. v.

12     Simons, 206 F.3d 392, 398-99 (4th Cir. 2000); see also, e.g., Doe v. City & County ofSan

13     Francisco 835 F.Supp.2d 762, 769 (N.D.Cal. 2011) (employee's reasonable expectation of

14     privacy in the content of his or her email will vary depending on the circumstances, including the

15     employer's announced policies regarding computer and email use); and TBG Ins. Servs. Corp. v.

16     Superior Court, 96 Cal. App. 4th 443,452 (2002) (employer's computer use policy reserving the

17     right to monitor emails on a work-provided computer, and the employee's written

18     acknowledgment defeated any reasonable expectation of privacy).

19           Here, in General Order 100.95, the CHP had a written policy that put Larios on notice that

20     his text message communications with his confidential informant were state work subject to

21     relinquishment on demand. (SUF 1, 4-6.) Specifically, G.O. 100.95, which was entitled "On-

22     Duty Use of Cellular Telephones and Personal Electronic/Entertainment Devices" permitted

23     officers to use personal cell phones, but informed them that "work stored on any type of

24     electronic device is the property of the state and must be relinquished on demand." (SlJF 4.)

25     Larios was aware of this policy and acknowledged so in writing. (SUF 5.) Still, Larios elected to

26     use his personal phone to communicate with his confidential informant even though he was

27     provided a SINTF-issued phone specifically for work use. (SUF 7-8.) Even Larios conceded that

28     he was required to produce all of his texts with CI Mellow under G.O. 100.95. (SUF 6.)
                .                                       12
            Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                           Adjudication (2: 15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 20 of 41

 1           Officer Larios's text messages with CI Mellow constituted state work subject to disclosure

 2     under G.O. 100.95 because communicating with confidential informants was part of his duties as

 3     a SINTF agent. (SUF 2-3.) Moreover, Officer Larios's texts with CI Mellow were properly
 4     classified as "work" because they arose from, and were part and parcel of a law enforcement

 5     activity: (1) Larios's relationship with CI Mellow arose solely from Mellow's role as a

 6     confidential informant; (SUF 9) and (2) Officer Larios's and CI Mellow's communications were
 7     material evidence to a criminal narcotics investigation into and prosecution of Nathan Santana

 8     because they enabled Officer Larios to obtain a warrant authorizing the search of Santana's

 9     residence, and ultimately resulted in the arrest and prosecution of Santana. (SUF 10-11, i 3, 24.)

10           Further, even if some of the texts between Mellow and Larios were not directly related to

11     the Santana investigation, their communications were inherently work-related because their

12     relationship arose from a law enforcement undertaking, and therefore were relevant to the

13     prosecution ofNathan Santana and the integrity of the CHP's personnel and operations. For

14.    example, Larios's communications with CI Mellow were material to: (1) preparing him for trial;
15     (2) defending Larios's Statement of Probable Cause for obtaining a warrant; and (3) refreshing a

16     witness's recollection during hearing or trial. Such information is inherently state property

17     because it was part and parcel of a law enforcement activity, and inherently reflected the integrity
18     of the Officer in charge of the investigation and the integrity of the investigation and the CHP.

19     (SUF 20-22.) Finally, Larios's text messages with CI Mellow were evidence of the nature of the

20     relationship between an investigating agent and witness, which the CHP had an interest in

21     monitoring to ensure that the relationship did not become inappropriate in a manner that could
22     jeopardize the safety of the informant or compromise the integrity of an investigation. (SUF 18,

23     20-22.) In these circumstances, Larios had no reasonable expectation of privacy in the text
24     messages that he exchanged with Mellow.
25                 2.    The Criminal Defendant's Fair Trial Rights and the California
                         Public Records Act Further Diminished Any Expectation of Privacy.
26
27           Officer Larios also had no reasonable expectation of privacy in the text messages he

28     exchanged with CI Mellow because they were made in the course and scope of his duty as a CHP
                                                            13
            Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                           Adjudication (2: 15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 21 of 41

 1     officer, and were therefore inherently subject to review and oversight by his employer and various

 2     public entities. Quon, 560 U.S. at 758. Like the officer in Quon, "[a]s a law enforcement officer,

 3     [Larios] would or should have known that his actions were likely to come under legal scrutiny,
 4     and that this might entail an analysis of his [work-related] communications." Id. at 762.

 5           For instance, the nature of Larios's relationship with CI Mellow, and by extension, their

 6     communications, would likely have been subject to discovery under Brady v. Maryland, 373 U.S.

 7     83 (1963) (requiring the prosecution to disclose exculpatory evidence to a criminal defendant).
 8     Here, CI Mellow supplied material evidence to Larios that led to a search warrant, arrest, and

 9     prosecution of Nathan Santana on various narcotics charges. (SUF 10-11, 13, 24.) Thus,

10     evidence of Larios's intimate relationship with Mellow was likely discoverable under Brady

11     because Larios's intimate relatfonship with Mellow could have been used to show bias or

12     impeach Officer Larios's credibility, ethics, or judgment, in a suppression hearing or trial,

13     especially given that the target of Larios's investigation was Mellow's boyfriend Nathan Santana.
14     (SUF 20-22.). See, e.g., Giglio·v. US., 405 U.S. 150 (1972) (exculpatory evidence includes
15     evidence that can be used to impeach the credibility of a prosecution's witness); and see Wilson v.

16     Beard, 589 F.3d 651, 666-67 (2009) (prosecution's suppression of information regarding officer's

17     history of providing interest-free loans to informant witness was a material Brady violation).

18           Larios' s communications with his confidential informant may also have been accessible to
19     the public under the California Public Records Act (CPRA), Cal. Gov't Code. § 6250 et seq.

20     Government employees in California are well aware that every government record is potentially
21     discoverable at the mere request of a member of the public, and their reasonable expectation of

22     privacy in such public records is accordingly reduced. The CPRA broadly defines a public record

23     as any "writing containing information relating to the conduct of.the public's business prepared,
24     owned, used or retained by any state or local agency regardless of physical form or

25     characteristics." Cal Gov't Code§ 6252(e). Such records "must be disclosed unless one of the
26     statutory exceptions applies." Int'! Fed'n of Prof'! & Technical Eng'rs, 42 Cal. 4th 319,329

27     (2007). While the CPRA does provide numerous exemptions to the definition of "public record,"

28     including the "statements" and "names and addresses" of confidential informants (Cal. Gov't
                                                     14
            Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Juqgment, or in the Alternative, Summary
                                        ·                                  Adjudication (2: l 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 22 of 41

 1     Code § 6252(f)), those exemptions are "narrowly construed" and may not completely eliminate

 2     public access to Larios's communications with Mellow that were not related to the underlying

 3     criminal matter because they show that Larios abused public resources making unauthorized

 4     disclosures of confidential law enforcement information and operations; arid wasting public

 5     resources by requesting law enforcement assistance at Mellow' s residence based on false

 6     pretenses. (SUF 14-16.) This information could be disclosed without harming the confidentiality

 7     of the informant by redacting any identifying information or sensitive law enforcement

 8     information that she delivered in the course of the underlying criminal investigation.

 9           Moreover, public employees cannot evade disclosure of communications regarding public

10     business under the CPRA by using their private email or communication devices to transmit or

11     store the communications. See City ofSan Jose v. Superior Court ofSanta Clara, 2 Cal.5th 608,

12     616 (2017) (employees' communications about official agency business may be subject to CPRA

13     regardless of whether public or private email account used in their preparation or transmission).

14     Thus, Larios' s decision to use his cell phone to communicate with CI Mellow does not shield
15     their communications from public oversight under the CPRA.
16                 3.     The CHP's Special Needs as a Law Enforcement Department and
                          Employer Outweighed any Expectation of Privacy Larios Had in His
17                        Text Message Communications with CI Mellow.
18           Finally, the CHP's unique position as a law enforcement agency and employer, it had a

19     special need to swiftly and thoroughly administer its work-related misconduct investigations and

20     disciplinary process to ensure the safety of the public, the integrity of department, its operations,

21     and employees, and to detect and preserve evidence relevant to the investigation. (SUF 18-19.)

22     "Public employees ... often occupy trusted positions in society." Garcetti v. Ceballos, 547 U.S.

23     410,419 (2006). In the law enforcement context, "[a] trustworthy police force is a precondition

24     of minimal social stability .... " Biehunik v. Felicetta, 441 F.2d 228, 230 (2~ Cir. 1971 ). Because

25     the police "carry upon their shoulders the cloak of authority to enforce the laws of the state,";

26     abuses within a police department have great potential for social harm. Comm 'n on Peace Officer

27     Standards & Training v. Superior Court, 42 Cal.4th 278, 297-98 (2007). Thus, the Government,

28     particularly a law enforcement agency like the CHP, has a compelling and special need to ensure
                                                       15
            Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                           Adjudication (2: l 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 23 of 41

 1     that its investigators and officers "have unimpeachable integrity and judgment." Von Raab, 489

 2     U.S.at 670; and see Dible v. City a/Chandler, 515 F.3d 918, 928 (9th Cir. 2008) (the public

 3     legitimately holds police officers to more rigorous standards of conduct than ordinary citizens).

 4           Under the circumstances, the CHP's need to determine whether Officer Larios's conduct

 5     jeopardized the safety of his informant, compromised SINTF investigations, and brought discredit

 6     upon the CHP, eviscerated any reasonable expectation of privacy Larios may have had in his text

 7     messages with CI Mellow. Specifically, once the CHP learned that Officer Larios left a

 8     romantically worded greeting c·ard at CI Mellow' s residence, resulting in a domestic violence

 9     incident between the CI Mellow and the target of Officer Larios's investigation, it had a

10     compelling need to swiftly determine whether, and to what extent (1) Officer Larios engaged in
11     an inappropriate relationship with a confidential informant; (2) Officer Larios's conduct

12     jeopardized the integrity of any investigation or prosecution; and (4) endangered the safety of CI

13     Mellow by potentially exposing her as an informant against her boyfriend. (SUF 18.)

14           Moreover, the CHP needed to execute its investigation swiftly and efficiently to mitigate
15     any damage such misconductmay have ci;iused and because of the one-year statute of limitations

16     applicable to investigating and disciplining peace officers in California. (SUF 17.) In addition,

17     as the investigation progressed,. the CHP' s special need to learn the full extent of Officer

18     misconduct became even more acute when investigators learned that (1) the Shasta County D.A.

19     dismissed its prosecution of Santana in part because of the misconduct allegations against Officer

20     Larios; and (2) the allegations of misconduct against Officer Larios resulted in a wiretap warrant

21     application being withdrawn in a joint state and federal investigation of a drug trafficking
22     organization. (SUF 19.)

23           As a law enforcement agency, the CHP had a special need to swiftly detect and root out

24     misconduct within its own ranks that jeopardized the safety and integrity of its operations, and

25     brought discredit to the CHP. Here, the allegations of misconduct against Officer Larios invoked
26     these special needs and subordinated any expectation of privacy Officer Larios had in keeping his

27     illicit relationship with a confidential informant hidden from view on his personal cell phone. In

28     light of these special needs, and the operational realit1es of Officer Larios' s employment with the
                                                         16
            Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                           Adjudication (2: 15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 24 of 41

 1     CHP, he had no reasonable expectation of privacy in the text messages he exchanged with CI

 2     Mellow and stored on his cell phone. For this reason alone, the CHP's examination of his texts
 3     with CI Mellow did not violate.the Fourth Amendment.
 4           B.    The Inspection of Larios's Cell Phone Was Reasonable under the
                   Circumstances.
 5

 6           The CHP's search of Officer Larios's cell phone also did not violate the Fourth Amendment
 7     because it was reasonable under all of the circumstances.
 8                 1.     The Applicable Standard of Review is the Reasonableness Standard
                          Because the CHP Inspected Officer Larios's Cell Phone During the
 9                        Course of a Work-related Misconduct Investigation.
10           The Fourth Amendment only prohibits unreasonable searches and seizures. And while
11     warrantless searches are ordinarily regarded as presumptively unreasonable under the Fourth
12     Amendment, Quon, 560 U.S. at 760-61, one exception to the warrant requirement applies in the
13     context of a government employer's search of employee property arising in workplace
14     misconduct investigation:
15           [P]ublic employer intrusions on the constitutionally protected privacy interests of
             government employees for ... investigations of work-related misconduct should be
16           judged by the standard of reasonableness under all the circumstances. Under this
             reasonableness standard both the inception and the scope of the intrusion must be
17           reasonable.
18     O'Connor, 480 U.S. at 725. A government employer's warrantless search is reasonable in the
19     context of a work-related misconduct investigation if the: (1) search is justified at its inception;
20     and (2) is permissible in scope-Le., the measures adopted are reasonably related to the
21     objectives of the search and not excessively intrusive in light of the circumstances giving rise to
22     the search. Quon, 560 U.S. at 761.

23           Here, the CHP inspected Larios's cell phone within the context of an administrative,
24     workplace misconduct investigation that was initiated to determine whether and to what extent
25     Larios engaged in an illicit relationship with a confidential informant he used to obtain a search
26     warrant in a narcotics investigation of the informant's boyfriend. (SUF 25-30.) As a result of this
27     investigation, Officer Larios was served with a Notice of Adverse Action charging him with
28     violating Government Code section 19572, subsections (d) inexcusable neglect of duty; (e)
                                                    17
            Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                           Adjudication (2: l 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 25 of 41

 1     insubordination; (f) dishonesty; (o) willful disobedience; (p) misuse of state property; (r)

2      violations of Government Code section 19990; and (t) other failure of good behavior causing

3      discredit to the appointing authority or employment, and recommending the penalty of dismissal

4      from employment with the CHP. (SUF 26.) Accordingly, the Ortega/Quon reasonableness test

5      applies to determine whether the search was permissible under the Fourth Amendment.

6            OfficerLarios alleges that a warrant was necessary because he was being criminally

7      investigated. (SAC 118, 12, 14, 19, 21.) In support of this argument, Larios alleges that IAS

 8     Investigators confronted him about the fact that his work-related .misconduct violated California

 9     criminal statutes during his administrative interrogation and was informed of his Miranda rights

10     in a separate interrogation that took place before his administrative interrogation. (SAC 1124-25;

11     Larios Dep. 239:5-241:14; 245:24-246:18; 251-1-253:3.) Both o.fthese arguments fail for a

12     number ofreasons.

13           First, contrary to Larios's argument, the investigation preceding the CHP's inspection of

14     Larios's cell phone was an administrative, work-related misconduct investigation that resulted in

15     disciplinary action, not criminal charges or sanctions. (SUF 25-30). The objective was to

16     determine whether and to what extent Officer Larios had an inappropriate relationship with his

17     confidential informant, whether it violated CHP policy and subjected him to disciplinary action

18     under Government Code § 19572, and whether it compromised any investigation he participated

19     in. (SUF 25, 27.) Larios was never detained, arrested, indicted, charged, or otherwise criminally

20     prosecuted for his conduct. (SUF 28-30.)

21           Second, Larios's allegation that the he was informed of his Miranda rights similarly fails to

22     prove that he was criminally investigated. Here, Larios was advised of his Miranda rights in a

23     nominally criminal interrogation that was conducted by IAS investigators who did not participate

24     in the work misconduct investigation. (SUF 31-3 8, 40.) The proceeding lasted only one minute,

25     and during that time, Larios was informed of his Miranda rights, permitted to invoke his Fifth

26     Amendment right to not answer any questions, and the proceeding ended without further

27     questions. (SUF 31, 33-35.) None of the Defendants were present at the Miranda advisement.

28     (SUF 32.) In fact, Larios was advised of his Miranda rights solely because the CHP was required
                                                      18 ·
             Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                            Adjudication (2: 15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 26 of 41

 1     by law to do so because the November 2014 search of Larios's text messages with CI Mellow

 2     revealed that he engaged in conduct that possibly violated multiple penal code statutes. (SUF 36.)

 3     Thus, the CHP was required to advise Officer Larios of his Miranda rights under the Peace

 4     Officer Bill of Rights. See Cal Gov't Code§ 3303(h) (requiring agencies to immediately inform

 5     a peace officer of his constitutional rights before or during an interrogation if it is determined that
 6     the officer may be charged with a criminal offense).

 7           By comparison, in Larios's administrative interrogation, which was administered by

 8     Lunardi and Hutsell after the criminal interrogation concluded, Larios was explicitly informed

 9     that none of his statements could be used in any criminal proceeding against him. (SUF 39-42.)

10     See Lybarger v. City ofLos Angeles, 40 Cal.3d at 822, 826 (1985) (purpose of the admonitions

11     was to ensure "any statements [the employee] chose to make under the compulsion or threat of

12     such discipline could not be used against [the employee] in any subsequent criminal
13     proceeding").

14           Larios's contention that Investigator Lunardi's reference to penal code violations during his
15     administrative interrogation proves he was being criminally investigated likewise fails. First, the

16     fact that an employee's misconduct simultaneously violates both.workplace rules and criminal

17     provisions does not convert an employer's work-related misconduct investigation into a criminal

18     inquiry, or render a search performed during the course of that investigation illegal or suspect.

19     United States v. Simons, 206 F.3d 392,400 (4th Cir. 2000) (employer does not lose its special

20     need for the efficient and proper operation of the workplace merely because the evidence

21     obtained was evidence of a crime, particularly when the conduct investigated violates both

22     workplace policies and criminal statutes). Indeed, Larios conceded in his deposition that some of

23     the conduct he was accused of was violated both CHP rules and criminal statutes. (Larios Dep.
24     252:16-253:13.)

25           Second, the fact that Larios's workplace misconduct potentially violated criminal statutes
26     was highly relevant for the purposes of weighing the seriousness of the misconduct and assessing

27     a proper penalty within the context of California's state employee disciplinary framework. See,

28     e.g., Warren v. State Personnel Board, 94 Cal.3d 95, 106 (1979) (officer's off-duty drug use
                                                      19               .
            Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                           Adjudication (2: 15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 27 of 41

 1     relevant to determining whether penalty of dismissal was appropriate); Ramirez v. State

 2     Personnel Bd., 204 Cal. App. 3d 288, 292-93 (1988) (peace offic_er's arrest for off-duty public

 3     masturbation had a sufficient nexus to his employment as a peace officer because he broke the
 4     law he was sworn to uphold). Here, Investigator Lunardi did not question Larios about his
 5     possible violation of California Penal Code provisions to build a criminal case against Officer
 6     Larios. Rather, he addressed these possible violations to (1) emphasize the seriousness and
 7     severity of Officer Larios' s alleged misconduct; and (2) to secure admissions by Officer Larios

 8     that he knowingly violated criminal law in order to show that his conduct with Mellow, even if

 9     conducted while off-duty had a sufficient nexus to his employment as a peace officer and justified
10     any disciplinary penalty imposed on Officer Larios by the CHP. (SUF 43.)

11           The CHP searched Larios's cell phone during the course of a work-related misconduct
12     investigation of Larios. Accordingly, the CHP's inspection ofLarios's phone needed only to be
13     reasonable under the circumstances.
14                  2.     Inspecting Officer Larios's Text Messages with CI Mellow Stored on
                           His Cell Phone Was Justified at its Inception.
15

16           "Ordinarily, a search of an employee's office by a supervisor will be 'justified at its
17     inception' when there are reasonable grounds for suspecting that the search will turn up evidence
18     that the employee is guilty of work-related misconduct. ... " 0 'Connor, 480 U.S. at 726.

19           Here, the CHP's inspection of Officer Larios's cellphone for text messages between Larios
20     and CI Mellow was justified at its inception because the investigation preceding the search
21     uncovered reasonable grounds to suspect that: (1) Larios had an-intimate relationship with CI
22     Mellow in violation of CHP policy and professional standards; and (2) Larios's cell phone
23     contained the text messages between Larios and Mellow, and the extent to which his misconduct
24     in furtherance of that relationship jeopardized the safety of his CI, compromised the integrity of
25     SINTF investigations, and brought discredit upon the CHP.
26     Ill
27     Ill
28
                                                            20
             Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                        .   Adjudication (2: 15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 28 of 41

 1                        a.    The CHP had reasonable grounds to believe that Larios
                                engaged in an inappropriate relationship with CI Mellow.
 2
             During the course of the IAS's investigation of Larios's relationship with CI Mellow, the
 3
       IA investigators assigned to this case gathered evidence, which established a reasonable suspicion
 4
       that Officer Larios had a romantic, and physically intimate relationship with CI Mellow before
 5
       November 6, 2014. (SUF 102.) Defendants' administrative investigation of Officer Larios
 6
       commenced on or about September 8, 2014. (SUF 44.)
 7
             First, the witness statements from SINTF Commander Les James, CI Mellow, and Nathan
 8
       Santana, and documents, including Commander James's email correspondence, the August 31,
 9
       2014 Shasta County Sheriff's Office investigation report, and the greeting card that Nathan
10
       Santana produced during his witness interview, indicated to Investigator Lunardi that on or about
11
       August 31, 2014,- Officer Larios placed a greeting card addressed to CI Mellow on the windshield
12
       of a car parked at Mellow' s residence. In the greeting card, Officer Larios handwrote multiple
13
       messages expressing romantic interest in Mellow, including: (l )' "I love everything about
14
       you ... ;" (2) "Just love you so much!!!;" (3) "Please know I want to spend forever with you as
15
       us ! !!;" (4) "I want to make you happier than you've ever been before, just like you were in
16
       Tahoe ... "; (5) "I love you for who you are Tawnya Rachelle and want nothing more than to unite
17
       as one!!;" (6) "Love Me!!;" and (7) discussing "our walk across the bridge and kiss on the cheek
18
       shortly after your innocent text "Marry Me' ... ;" and described having a first date with Mellow
19
       on December 6, 2013, having kissed, exchanged a text proposing marriage, and taking a trip to
20
       Lake Tahoe together. (SUF 45-48; 57-72, 76, 80-85.) These facts alone supported a reasonable
21
       suspicion that Officer Larios had an intimate, physical relationship with Mellow between
22
       December 2013 and August 2014.
23
             Second, the witness statements of Santana, Mellow and Commander James, and documents,
24
       including Commander James's email correspondence, the SINTF Investigative Report and
25                                                                      -


       Statement of Probable Cause from the Santana investigation, and the September 18, 2013 SINTF
26
       Daily Intelligence Memorandum (DIM), indicated to Investigator Lunardi that Tawnya Mellow
27
       served as Officer Larios's confidential informant in an investigation into Nathan Santana, that CI
28
                                                           21
            Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                           Adjudication (2: 15-cv-02451-MCE-CMK)
       Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 29 of 41

   1     Mellow provided Officer Larios with information that enabled Officer Larios a search warrant to

   2     search Santana's residence, recover approximately 158 pounds of marijuana and ultimately arrest

   3     Santana for possession of marijuana for sale and conspiracy. (SUF 45-46, 48-52, 54-55. 57, 60,
  4      63. 71, 73. 78. 82, 85. 88-91.) In addition, Shasta County Deputy D.A. Laura Smith informed

   5     Investigator Lunardi that the criminal prosecution of Nathan Santana, which arose from Larios's

   6     SINTF investigation of Santana, was still pending until September 17, 2014, when the Shasta

  7      County District Attorney's office stipulated to dismiss the case in part because of the allegations

   8     that Officer Larios had a personal relationship with his confidential informant. (SUF 50.)

  9              Third, the witness statements of Santana and Mellow indicated that Officer Larios had ·

 10      expressed romantic interest in Mellow between December 2013 and August 2014. (SUF 59, 61,

 11      64.) In fact, the witness statements of Santana and Commander James together, indicated to

 12      Investigator Lunardi that Officer Larios attempted to disrupt Santana and Mellow's relationship

 13      by continuously riding his motorcycle outside of her residence and honking his horn repeatedly

 14      on occasions when Santana was present at Mellow' s residence, thus possibly indicating to IAS
 15      investigator Lunardi that Officer Larios was jealous of Santana. 3 · (SUF 48, 65-66, 72, 81, 83-84,
 16      103.)

 17              Fourth, the witness statements of Mellow and Commander James further bolstered the

 18      suspicion that Officer Larios had a romantic and possibly physically intimate relationship with

 19      Tawnya Mellow while the criminal case she assisted with was still pending in court. Specifically,

 20      their statements indicated to Investigator Lunardi that Officer Larios and Mellow took an

 21      overnight trip to South Lake Tahoe together in spring or summer_of2014 (while the case against
 22

 23                3
                   Specifically, (1) Santana told IAS Investigators that on multiple occasions while visiting
         Mellow, a black Harley Davidson whose rider wore a skullcap helmet and a facemask drove by
 24      Mellow's residence multiple times honking its horn (SUF 65); {2) Commander James stated that
         that Officer Larios admitted driving by Mellow' s residence on his motorcycle after he had
 25      requested that local law enforcement perform a welfare check at Mellow' residence, and that he
         had observed Officer Larios riding a black Harley Davidson motorcycle with a skullcap helmet;
 26      (SUF 83-84); and (3) Commander James told Investigator Lunardi that Sheriffs Deputy Nick
         Thompson stated that he observed a black Harley Davidson driving back and forth at Mellow' s
. 27     residence while responding to the domestic violence call at Mellow's residence in August 2014.
         (SUF 81.)
 28
                                                                22
                 Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                                Adjudication (2: 15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 30 of 41

 1     Santana was still pending), and.shared the same hotel room and bed during that trip. (SUF 12, 13,
 2     24, 46, 48, 61, 70, 80, 82.)

 3           Fifth, Commander James's email correspondence, witness statement, and Investigator
 4     Lunardi's review of Officer Larios's searches made on the PUBSAFE AS400 database and the

 5     DMV's CalPhoto database indicated that Officer Larios falsely told Commander James that he

 6     had been friends with Mellow years before she served as his confidential informant, yet did not

 7     realize who she was until December 2013, following Santana's arrest because Mellow had used
 8     the name "Rachelle" when initially reporting Nathan Santana to SINTF because Officer Larios's

 9     PUBSAFE AS400 and CalPhoto searches showed that he between September 20, 2013 and
10     November 11, 2013, he had accessed information that not only revealed Tawnya Mellow's full

11     name, including the name "Rachelle," but also provided information about her physical

12     appearance and her portrait photo more than one month before Santana was arrested. (SUF 78,
13     92, 94.)

14           Based on his review of CHP and SINTF policy, Investigator Lunardi was informed that
15     CHP Officers and SINTF Agents were prohibited from having an intimate or non-professional
16     relationship with a confidential informant. (SUF 54-56, 75, 79.) Accordingly, based on

17     Investigator Lunardi's investigation, the CHP's IAS developed a reasonable suspicion based on
18     articulable fact that that Larios had engaged iff an intimate relationship with a confidential
19     informant in violation of CHP and SINTF policy. (SUF 103, 107.)
20                        b.    The CHP had reasonable grounds to believe that Larios's cell
                                phone contained text message evidence of Larios's relationship
21                              with CI Mellow.
22           During the course of their administrative investigation, Investigator Lunardi also learned

23     the following information indicating that Officer Larios used his ·personal cell phone to conduct

24     work and exchange text messages with CI Mellow, and therefore, Larios's cell phone likely

25     contained text messages between Larios and CI Mellow showing the nature of their relationship.
26           First, the witness statements of CI Mellow, Nathan Santana, and Commander Les James,

27     IAS investigators determined that Officer Larios communicated with CI Mellow via text message.

28     (SUF 60-61, 64, 85.) Specifically, CI Mellow told Investigator Lunardi that she and Officer
                                                     23
            Defs.' Memo. Points and Auth.orities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                            Adjudication (2: l 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 31 of 41

 1     Larios exchanged text messages regarding the Santana investigation and continued exchanging

 2     text messages after Santana was arrested. (SUF 60-61.) And according to Commander James,

 3     Larios admitted to him that he texted CI Mellow. (SUF 85.) In addition, Commander James told
 4     Investigator Lunardi that SINTF issued Officer Larios a cell phone for the express purpose of

 5     conducting SINTF business such as communicating with confidential informants. (SUF 7, 88.)

 6     Yet when Investigator Lunardi reviewed Officer Larios's SINTFphone and the data extracted

 7     from Officer Larios's SINTF phone, he observed no text messages between CI Mellow's phone

 8     number and Larios's SINTF phone, and only one outgoing phone call lasting approximately 31

 9     seconds for the time period between January 21, 2013, and September 26, 2014. (SUF 53. 74, 94,

10     98-99, 104.) These facts combined indicated to Investigator Lunardi that Officer Larios likely
11     used his personal cell phone to communicate with CI Mellow.

12           Second, while reviewing .the data extracted from Officer Larios' s SINTF phone, Lunardi

13     observed (1) more than 100 text messages were exchanged between Officer Larios's SINTF

14     phone and Officer Larios's personal cell phone number; and (2) these messages relayed license
15     plate numbers, names, and addresses. These observations indicated to Investigator Lunardi that

16     Officer Larios was using his personal cell phone to conduct and store SINTF work and to transmit                 !

                                                                                                                        '

17     it to his SINTF phone. (SUF 53, 74, 93, 100-101, 104.)

18          Third, the greeting card that Santana produced during his interview with IAS Investigators

19     and Officer Larios's admission to Commander James that he placed a greeting card on a vehicle

20     outside of CI Mellow' s residence on August 31, 2014, indicated to Investigator Lunardi that CI
21     Mellow sent Officer Larios a text that stated "Marry Me," yet no such corresponding text was
22     discovered on Officer Larios's SINTF phone. (SUF 53, 68-70, 74, 82, 93, 98-99, 104.)

23          Fourth, the Statement of Probable Cause from SINTF's investigative file from the Nathan
24     Santana investigation, indicated that Officer Larios attested that confirmed Nathan Santana's

25     identity and residence address by showing CI Mellow a mug shot of Nathan Santana and a

26     Google earth image of Santana's residence. (SUF 49, 51, 57, 103.) Yet the witness statements of'

27     Commander James, Mellow, and SINTF Agents Tom Moon and Kip Kinneavy, indicated that

28     Officer Larios and Mellow never met in person before Santana's November 12, 2013 arrest, and
                                                     24
            Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                           Adjudication (2: l 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 32 of 41

 1     therefore, Officer Larios likely texted CI Mellow Santana's mugshot and the Google earth image

 2     of Santana's residence iri order to have submitted a truthful affidavit of probable cause. (SUF 60,

 3     79, 93, 95-96, 104.)

 4           Together, this information indicated to Investigator Lunardi that Officer Larios used his

 5     personal cell phone to exchange text messages with CI Mellow. Accordingly, the CHP, and

 6     Defendants, had reasonable grounds to suspect that evidence of Larios's intimate relationship

 7     with CI Mellow was contained on Larios's personal cell phone. (SUF 104.) Based on this

 8     investigation, the CHP authorized Internal Affairs to direct Officer Larios to produce his phone so

 9     it could be searched for work product pursuant to G.O. 100.95. (SUF 105-106.)

10                  3.     The Inspection of Larios's Cell Phone Was Permissible in Scope.
11           For an employer search o·f employee property to be reasonable under the Fourth

12     Amendment, the search must be "permissible in scope." O'Connor, 480 U.S. at 726. A search is

13     "permissible in scope" when "the measures adopted are reasonably related to the objectives of the

14     search and not excessively intrusive in light of ... the nature of the [misconduct]. Id; accord
15     Quon, 560 U.S. at 761.

16           For instance, in Quon, the Court found that a police chiefs review of text messages on a

17     government pager issued to Officer Quon, which revealed that Quon was committing work- .

18     related misconduct by sending explicit.messages during work hours, was reasonable. Applying

19     the O'Connor reasonableness standard, the court found that the search was justified because the

20     department needed to determine whether its pager plan met the department's needs. Quon, 560

21     U.S. at 750-53. The Court further found that the search was permissible in scope because: (1)

22     reviewing the transcripts was an "efficient and expedient way to determine whether Quon's [text]

23     overages were the result of work-related messaging or personal use;" (2) while it would have

24     been reasonable for the department to review texts in all months in which Quon exceeded his text

25     allowance, its decision to limit its review was appropriately hewed to its limited objective for

26     performing the review; and (3) the department redacted messages sent while Quon was off duty.

27     Id. at 761-62.
28
                                                            25
             Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Ju~gment, or in the Alternative, Summary
                                                                            Adjudication (2: 15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 33 of 41

 1            Also, in Manasco v. Bd. ofPolice Commissioners, No. 4:11-CV-00557-CDP, at *4-7 (E.D.
 2     Mo. Apr. l, 2011), a district court found that the St. Louis Metropolitan Police Department's
 3     (SLPD) order that officers produce detailed text message records from their personal phones,
 4     including images sent and received within a two-week period, did not violate the Fourth
 5     Amendment. The SLPD sought the text messages from several officers after discovering that
 6     officers had shared an image of a man who police shot to death after he murdered a federal

 7     marshal, and that the image was shared outside of the police department. Id. at * 1-2. The district
 8     court applied the Quon/Ortega reasonableness standard after assuming the officers had an
 9     expectation of privacy in their cell phone records, and found that"the SLPD's demand to inspect
10     the officers' private cell phone records was a justified intrusion given their need to determine the
11     extent to which officers had shared the crime scene image. Id. at *4-7. Further, the Court found
12     that the SLPD's demand for records was "not excessive in scope" because the inspection of the
13     records within the timeframe in which the dissemination took place-here, March 8-18, 2011-
14     was reasonably related to the investigatory objective of identifying those officers who used
                                                                          '
15     private cell phones to transmit crime scene photos to the public in violation of SLPD policy. Id.
16     at *7. 4

17            As in Quon and Manasco, the CHP's inspection of Officer Larios's personal cell phone was
18     permissible in scope because it was reasonably related to the CHP's objective for performing the
19     review. Here, the objective for performing the review of Officer Larios's cell phone was to
20     determine whether (1) Larios had an inappropriate relationship with CI Mellow; (2) whether
21     Larios's actions in furtherance of this relationship jeopardized CI Mellow's safety or
22     compromised CHP or SINTF investigations; and (3) whether Larios's conduct brought discredit
23     to the Cl-IP. (SUF 25, 27.)

24           .In addition, the inspection prescribed and conducted was reasonably related to the objective
25     of the review and was not excessively intrusive. To prevent IAS investigators from viewing data
26     that was unrelated to the administrative investigation's objective of determining whether Larios
27                4
                A true and correct copy of this unpublished decision is attached as Defs.' Ex. 47 and
       referenced in Defendants' Request for Judicial Notice (RJN). L.R. 5-133(i)(3).
28
                                                             26
              Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                             Adjudication (2: l 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 34 of 41

 1     had an intimate relationship with a confidential informant, CHP IAS Lieutenant Helena Williams

 2     instructed the CHP's CCIU to provide IAS Investigators with "only call logs and text messages

 3     (MMS and SMS), sent and received," (1) between Larios's phone and the phones of CI Mellow,

 4     SINTF Commander Les James, SINTF Agent Larios, SINTF Agent Kinneavy, and SINTF Agent

 5     Tom Moon; and (2) spanning from September 1, 2013 (the month that Mellow initially contacted

 6     SINTF with information about Santana's marijuana distribution operation) to November 5, 2014

 7     (the day before the CHP directed Larios to produce his phone). (SUF 107.) And with the

 8     exception of one unintentional error, 5 the CCIU provided IAS Investigators only text messages,

 9     and any media attached to the messages, and call log data between Officer Larios's cell phone

10     and CI Mellow's phone, consistent with Lieutenant Williams's memorandum. (SUF 107, 123-
11     125.)

12             By contrast, Larios has no evidence showing that Defendants intentionally inspected or
13     molested any other data on his cell phone beyond the scope defined in Lt. Williams's

14     memorandum. (SUF 126). Therefore, the search of Officer Larios's text messages with CI

15     Mellow that were stored on his personal cell phone was reasonably related to the investigatory
16     objectives of the CHP' s underlying work-related misconduct.investigation of Larios.

17             Larios may argue that the CHP did not use the least intrusive methods practicable when it
18     inspected his cell phone because Officer Larios offered to locate and self-produce the "work

19     product" located on his phone. (Larios Dep. 181:18-22.) But Defendants were not obligated to

20     use the least intrusive means pr·acticable to perform a reasonable search. Quon, 560 U.S. at 763.

21     To the contrary, the Supreme Court has "repeatedly refused to declare that only the 'least

22     intrusive' search practicable can be reasonable under the Fourth Amendment." Id. quoting

23     Vernonia School Dist. 47Jv. Acton, 515 U.S. 646,663 (1995). In addition, it was impractical

24     under the circumstances for Defendants to give Larios-the target of a misconduct investigation

25     for having an illicit relationship with a confidential informant -the discretion and control to
26
                 5
                 The extraction program extracted one text message from a phone number that was not
27     specified in the Lieutenant Williams's memorandum, however, the extraction was in error and
       unintentional. (Duray Deel. 123.)
28
                                                              27
               Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                              Adjudication (2: l 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 35 of 41

 1     determine what constituted work product and how to produce it under the circumstances. Larios

 2     had already made his judgment suspect by knowingly endangering CI Mellow by leaving the

 3     greeting card at her residence, and intending that her boyfriend and target of his investigation was
 4     present. (SUF 46, 82.) Moreover, based on Investigator Lunardi's investigation up to November

 5     6, 2014, he believed that Officer Larios lied to Commander James about having known Mellow

 6     before she assisted him in the Santana investigation, and attempted to interfere in the

 7     investigation given CAHP Cantrall's presence at CI Mellow's first interview and CI Mellow's

 8     refusal to speak to Investigator Lunardi in a follow-up interview. (SUF19, 58.) Thus,

 9     Investigator Lunardi had no reason to trust that Larios would voluntarily produce his text
10     messages with CI Mellow.

11           Larios may also argue that the search conducted exceeded the investigatory needs of the

12     CHP because Investigator Duray (1) backed up (copied) Larios's entire cell phone before later

13     extracting the narrower range of text messages prescribed by IAS for review (i.e. text messages

14     between Larios and Mellow); and (2) placed two calls from Larios's phone while it was in CHP
15     custody on November 6, 2014. Both of these arguments lack merit.

16           First, the facts show that Investigator Duray only created a copy of Larios's cell phone for

17     extraction at a later date because (1) he was unable to extract the data from Officer Larios' s cell

18     phone with the forensic extraction tools he had with him; and (2) the text messages between

19     Larios and Mellow were so voluminous that Investigator Lunard1, Domby, and Duray were
20     unable to manually inspect and record them within the same day. (SUP 114-117, 119, 123.)

21     Once Investigator Duray had access to additional forensic tools, he was able to extract the text

22     messages requested by IAS and produce them for inspection. (SUP 123-125.) Conversely,

23     Larios has no evidence that either Defendants, the CHP or anyone else associated with the

24     administrative investigation, intentionally accessed da~a beyond the texts between Larios and
25     Mellow that were sought by IAS. (SUP 123-126.)

26           Second, the calls placed from Larios's phone were not intrusive. While manually

27     reviewing the texts between Larios and Mellow, Duray accidentally pushed the call button on

28     Larios's phone, which resulted in two inadvertent calls attempts to Mellow's phone number, each
                                      ·               28
            Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                           Adjudication (2: l 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 36 of 41

 1     of which lasted 1 seconds and 2 second; and there was no intent to call CI Mellow. (SUF 118.) 6

 2     Accordingly, there was no unreasonable intrusion upon Larios's expectation of privacy under the
 3     circumstances.

 4           The inspection of Officer Larios' s cell phone for text messages between him and his

 5     confidential informant during the course of an administrative workplace misconduct investigation

 6     examini11g whether Larios had an illicit relationship with a confidential informant, was justified at

 7     its inception, and permissible in scope. For these reasons, any intrusion upon Larios's

 8     expectation of privacy was reasonable and did not violate the Fourth Amendment.

 9     II.   THE COURT SHOULD GRANT SUMMARY JUDGMENT AS TO LARIOS'S FOURTH
             AMENDMENT CLAIM AGAINST DEFENDANT KYLE FOSTER BECAUSE KYLE FOSTER
10           DID NOT DIRECT LARIOS TO PRODUCE HIS PERSONAL PHONE FOR INSPECTION OR
             INSPECT IT.
11

12           Liability under Section 1983 arises only upon a showing of a defendant's "personal"
13     participation or involvement in the plaintiffs alleged constitutional deprivation. Jones v.
14     Williams, 297 F.3d 930, 934 (9th Cir. 2002); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.
15     1998). "[E]ach Government official ... is only liable for his or her own misconduct." Ashcroft v.
16     Iqbal, 556 U.S. 662, 677 (2009). A person subjects another to the deprivation of a constitutional
17     right, within the meaning of Section 1983, "ifhe does an affirmative act, participates in another's
18     affirmative acts, or omits to perform an act which he is legally required to do that causes the
19     deprivation of which [the plaintiff complains]." Leer v. Murphy, 844 F.2d 628, 633 (9th Cir.
20     1988) (quotation omitted). The inquiry into causation for the Se<;tion 1983 claim "must be
21     individualized and focus on the duties and responsibilities of each individual defendant whose
22     acts or omissions are alleged to have caused a constitutional deprivation." Id.
23           Here, Defendant Kyle Foster cannot be liable under§ 1983 because he did not participate in
24     the conduct that Office Larios contends violated his Fourth Amendment rights. Officer Larios
25     has no evidence that Defendant Foster participated in the administrative investigation that led to
26     the search of his cell phone. (SUF 131.) Rather, Foster was merely the liaison between the
27             6
                Officer Larios's own picture of his phone showed that the call attempts lasted Oseconds
       and 1 second, respectively. Larios Dep. 189:21-192:8, Defs.' Ex. 2.
28
                                                            29
             Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                            Adjudication (2: 15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 37 of 41

 1     Redding Area office and the IAS investigators who conducted the investigation. (SUF 127.)

 2     Defendant Foster also did not participate in directing Officer Larios to produce his personal cell

 3     phone for inspection. (SUF 128-129.) And while Defendant Foster did contact Officer Larios to

 4     direct Larios to report to the Redding Office to meet with IAS investigators on November 6,

 5     2014, knowing that IAS investigators were going to ask Larios to produce his phone so they could

 6     retrieve work product, Defendant Foster did not know that the IAS Investigators were planning to

 7     order Officer Larios to produce his personal phone. (Id.) Finally, Defendant Foster did not

 8     participate in extracting any data from Officer Larios's personal cell phone, nor did he review any .

 9     data extracted from Officer Larios' s personal cell phone. (SUF 1. 3 0-131.) Indeed, Larios testified

10     that his sole basis for suing Kyle Foster is because Foster told him to report to the Redding Area

11     office, but told him that he did not need to contact his union representative. (Larios Dep. 171: 13-

12     172 :23.) That quibble does not establish that Defendant Foster p_articipated in the Fourth

13     Amendment deprivation that Larios alleges. For these reasons, the Court should grant summary

14     judgment as to Kyle Foster.

15     Ill.   THE COURT SHOULD GRANT SUMMARY JUDGMENT AS TO LARIOS'S FOURTH
              AMENDMENT CLAIMS BECAUSE DEFENDANTS ARE ENTITLED TO QUALIFIED
16            IMMUNITY.

17            Qualified immunity shields state officials "from liability for civil damages insofar as their

18     conduct does not violate clearly established statutory or constitutional rights of which a
                                                                                                                          \
19     reasonable person would have known." Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

20     Qualified immunity protects "all but the plainly incompetent or those who knowingly violate the

21     law." Malley v. Briggs, 475 U.S. 335, 341 (1986). An official is entitled to qualified immunity if

22     acting under an objectively reasonable, even if mistaken, belief that his conduct is lawful. Guerra

23     v. Sutton, 783 F.2d 1371, 1374 (9th Cir. 1986). Qual~fied immunity is "both a defense to liability

24     and a limited 'entitlement not to stand trial or face the other burdens of litigation,"' Iqbal, 556

25     U.S. at 672.

26            When analyzing whether an official has qualified immunity,           a court must determine
27     whether: (1) "a constitutional right would have been violated on the facts alleged," and (2) the

28     law forming the basis of the violation was clearlfoestablished in light of the context of the case at

              Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                             Adjudication (2: l 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 38 of 41

 1     the time of the alleged violation. Saucier v. Katz, 533 U.S. 194,200 (2001), overruled on other

 2     grounds by Pearson v. Callahan, 555 U.S. 223, 236 (2009).

 3           Regardless of whether a constitutional violation occurred, a defendant should prevail if the
 4     right asserted by the plaintiff was not "clearly established" or the defendant could have

 5     reasonably believed that his particular conduct was lawful. Romero v. Kitsap Cnty, 931 F.2d 624,

 6     627 (9th Cir. 1991 ). The determination of whether a right is clearly established must be made at a

 7     case-specific level-"not as a broad general proposition," Saucier, 533 U.S. at 201-and requires

 8     two separate inquiries, whether·: (1) the law governing the conduct at issue was clearly

 9     established; and (2) "the facts as alleged could support a reasonable belief that the conduct in
10     question conformed to the established law." Green v. San Francisco, 751 F.3d 1039, 1051-52

11     (9th Cir. 2014). · The "salient question" is whether the law at the time gave ''fair warning" that a

12     defendant's conduct was unconstitutional. Hope v. Pelzer, 536 U.S. 730, 740 (2002).

13           Here, all Defendants in this case are entitled to qualified immunity because, as discussed in

14     detail above, the CHP's inspection of Officer Larios's text messages with CI Mellow that he sent
15     from and stored on his personal phone did not infringe upon Larios's Fourth Amendment rights.
16     See argument above, Section I.A and LB. Rather, consistent with O'Connor and Quon, the

17     CHP's search of Officer Larios.'s text messages exchanged with CI Mellow from his personal

18     phone was justified at its inception in light of Officer Lunardi' s administrative investigation, and

19     reasonably related to the scope of the misconduct inquiry. (See argument above, Section LB.)

20     Moreover, Larios had no reasonable expectation of privacy under the Fourth Amendment with

21     respect to his text communications with CI Mellow. (See argument above, Section I.A.) For

22     these reasons alone, Defendants' conduct 'should be deemed legal and they should be granted
23     qualified immunity.

24           In addition, there is no legal authority that clearly established that the search performed in
25     this case violated the Fourth Amendment. To the contrary, both Quon and Ortega authorized
26     government employer's warrantless intrusions upon areas in which employees ordinarily have an

27     expectation of privacy within the context of a work-related misconduct investigation, so long as

28     the search is justified at its inception and reasonable in scope. See Quon, 560 U.S. at 756-57.
                                                          31
            Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                           Adjudication (2: 15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 39 of 41

 1     Conversely, there was no case law at the time Officer Larios's personal phone was searched that
 2     expressly prohibited a law enforcement agency from reviewing its officer's text messages with a
 3     confidential informant that were sent from and stored on the officer's personal cell phone, when
 4     the officer was suspected of having an inappropriate relationship with his confidential informant,
 5     and suspected of using his personal cell phone to communicate with that informant, when he was
 6     provided with a work phone to conduct such communications.

 7           Indeed, in at least one jurisdiction, a court affirmatively determined that a police

 8     department had the right to access private information from its officers' personal devices, which
 9     were used for work, to investigate work misconduct, as long as the search was tailored to obtain
10     evidence of the work misconduct investigated. See Manasco v. Bd. of Police Comm 'rs, No. 4:11-

11     CV-00557-CDP, at *4-7 (E.D. Mo. Apr. 1, 2011). Moreover, Defendants reasonably relied on
12     CHP's policy on On-Duty CeU Phone Use for authority to inspect Larios's text messages with
13     Mellow that were kept on his personal cell phone. G.O. 100.95 explicitly informed CHP Officers
14     that all state work stored on personal devices was subject to inspection upon demand. (SUF 4-5.)
15     And as discussed above, all of Larios's communications with Mellow, even those that were

16     personal, were inherently state work because they (1) arose from a relationship that was rooted in
17     Larios' s duties as a CHP Officer and SINTF Agent, (2) were material to an ongoing criminal
18     prosecution; and (3) the integrity of the CHP. (SUF 4-13, 105-106, 109-110.) Under all of these
19     circumstances, Defendants reasonably believed that inspecting the text messages exchanged
20     between Larios and Mellow that were stored on Larios's phone was lawful because: (1) they had
21     reasonable grounds to believe that Larios used the phoneto conduct work-related misconduct, i.e.
22     facilitate an illicit, intimate relationship with CI Mellow; and (2) the measures adopted to inspect
23     Larios' s phone, which took pains to limit the data examined to only those messages exchanged
24     between Larios and Mellow within a fixed time period, were reasonably related to the objectives
25     of the search and not excessively intrusive in light of the circumstances giving rise to the search.
26           Larios may argue that qualified immunity is unwarranted because Defendants inspected his
27     phone after the Supreme Court found that police generally may not, without a warrant, search

28     digital information on a cell phone seized from an individual who has been arrested in Riley v.
                                                       32
            Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                           Adjudication (2: 15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 40 of 41

 1     California, 134 S.Ct. 2473, 2482-2495 (2014). But this argument is frivolous. Riley is

 2     inapplicable to this case because it stands for the simple prospect that police cannot search the

 3     data contained on a criminal suspect's cell phone without a warrant under the "search incident to

 4     arrest" exception to the warrant requirement. Here, by contrast, here ( 1) the search of Officer

 5     Larios' s phone was conducted pursuant to an administrative workplace misconduct investigation,

 6     not a search incident to a criminal arrest. (SUF 25-27.) There was no arrest, criminal charges or

 7     criminal investigation, nor was any criminal investigation authorized. (SUF 25-27, 30; 133.)

 8     Moreover, Larios had no reasonable expectation of privacy in the digital content that the IAS

 9     examination targeted in his phone: text communications between him and his confidential
10     informant. See Section I.A. above.

11           There was no objective measure that would have informed the Defendants that reviewing

12     the text messages between Officer Larios and his confidential informant violated Larios's Fourth

13     Amendment rights, given that the review was conducted pursuant to a work-related misconduct

14     investigation, in which Officer Larios was suspected of having an inappropriate relationship with

15     his confidential informant, and ·evidence of their relationship would be located in text messages

16     sent from and stored on his personal phone since Officer Larios used his phone to communicate

17     with her even though he was given a work phone to carry out such communications. For this

18     reason too, Defendants should be granted qualified immunity even in the event that the Court

19     believes that the conduct technically deviated from Fourth Amendment requirements.
20     IV.   THE COURT SHOULD GRANT SUMMARY JUDGMENT ON LARIOS'S CALIFORNIA
             CIVIL CODE § 52.1 CLAIM BECAUSE HE DID NOT SUFFER A CONSTITUTIONAL
21           DEPRIVATION.                                     .

22           Larios alleges that the search of his personal phone violated California's Bane Act, Cal. Civ.

23     Code § 52.1. The Bane Act authorizes civil actions against persons who interfere, by threat,

24     intimidation, or coercion, with the enjoyment of individual rights secured by the Constitution.

25     But speech alone is not sufficient to constitute a violation unless it involves a credible threat of

26     violence. Cal. Civ. Code § 52.1 G). "[T]o state a cause of action under the Bane Act there must

27     first be violence or intimidation by threat of violence. Second, the violence or threatened

28     violence must be due to plaintiffs membership in one of the specified classifications set forth in
                                                     33
             Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                            Adjudication (2: l 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-1 Filed 10/07/19 Page 41 of 41

 1     Civil Code section 51. 7 or a group similarly protected by constitution or statute from hate

 2     crimes." Gabrielle A. v. County of Orange, 10 Cal.App.5th 1268, 1290 (2017); accord Julian v.

 3     Mission Community Hospital, 11 Cal.App.5th 360, 395 (2017) (plaintiff must show defendant

 4     interfered with or attempted to interfere with the plaintiff's legal right by threatening or

 5     committing violent acts).

 6            Larios's Bane Act cause of action fails for two reasons. First, he has no evidence showing

 7     that Defendants either committed or threatened violence against him to interfere with his Fourth

 8     Amendment rights. (SUF 134-137.) Second, as discussed above, the search of Larios's cell

 9     phone did not violate the Fourth Amendment as it was reasonable under all the circumstances.

10     For either of these reasons, Larios cannot prove the essential elements of his Bane Act claim, and

11     summary adjudication is appropriate.

12                                                  CONCLUSION
13            For the foregoing reasons, the Court should grant summary judgment and dismiss this .
14     lawsuit with prejudice.

15     Dated: October 7, 2019                                     Respectfully Submitted,
16                                                                XAVIER BECERRA
                                                                  Attorney General of California
17                                                                KRISTIN M. DAILY
                                                                  Supervising Deputy Attorney General
18

19                                                                   Isl WILLIAM H. DOWNER
20
                                                                  WILLIAM H. DOWNER
21                                                                Deputy Attorney General
                                                                  Attorneys for Defendants
22     SA2015303210
       14151317
23

24

25

26

27

28
                                                            34
             Defs.' Memo. Points and Authorities in Supp. of Mot. for Summary Judgment, or in the Alternative, Summary
                                                                            Adjudication (2: l 5-cv-02451-MCE-CMK)
